DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Specifically applicant argues that the examiner cites the benefits provided by the Applicant’s novel and unobvious invention as the very evidence that the invention is obvious and cites a portion of the rejection that is taught by Erickson et al.  The Applicant continues to argue hindsight reasoning.  The examiner respectfully disagrees as the cited portion is a recitation of the claimed invention taught by Erickson et al and not the motivation to combine.   The examiner notes that below the portion emphasized by the applicant in the office action filed 12/21/2020 the examiner states that “such a modification would provide the predictable results of improved signal quality and amplification by removing of DC signals (Offset) from the input signal while minimizing size by reducing the number of capacitors needed for DC signal removal”.    The examiner notes that Erickson et al in Paragraph [0004] and [0037] discloses that capacitors are provided to block DC signals.  Therefore no hindsight knowledge was used in providing a proper motivation to combine.  The examiner further notes that Applicant has not argued the reasons provided by the examiner for combination.  Therefore, the arguments are not persuasive.  The examiner additionally notes that the modified Garner contains the same structure/method as claimed and therefore would necessarily provide the same benefits as . 
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 	The examiner notes that the amendments to the claims have required further search and consideration resulting in the new grounds of rejection presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (US Publication 2011/0130669) in view of Erickson et al (US Publication .
Referring to Claims 1 and 7, Garner et al teaches an electronic device/method, comprising: logic circuitry (e.g. Paragraph [0045], microprocessor 112 controls the selection of inputs by multiplexer 150), a multiplexer (MUX), which comprises multiple input ports and an output port, and which is configured to receive, via the input ports, multiple input signals, and to output as an output signal, via the output port, a selected signal among the input signals, wherein the selected signal is determined by the logic circuitry controlling the MUX, the logical circuitry being electrically coupled to the MUX (e.g. Figure 3, Element 150); wherein the logic circuitry is configured to scan input signals in a sequential cyclic order (e.g. Paragraphs [0045] and [0049] discloses sequentially selecting inputs); wherein the input signals are selected from the group consisting of electrocardiogram (ECG) signals, electrogram (EGM) signals and position signals (e.g. Paragraph [0002] discloses the device relates to detection of ECG signals),  wherein the input signals are analog signals (e.g. Figure 3 discloses the use of analog signal that are fed into an analog filter 154), and wherein the MUX is configured to output the selected signal to an analog-to-digital converter (e.g. Figure 3, illustrates MUX outputting to ADC 156).  However, Garner et al does not disclose a pre-MUX stage comprising a switching array, which is coupled to the input ports of the MUX and is configured to receive the input signals and to connect or disconnect between each input signal and a respective input port; wherein the logic circuitry is electrically coupled to the switching array, and is configured to control the switching array to connect to the respective input port the selected signal that the MUX is outputting, and to disconnect from the respective input ports all the input signals other than the selected signal, 
 	Olson et al teaches that it is known to use a processor (e.g. Figure 1, Element 30) ; a catheter (e.g. Figure 2, Element 26); a magnetic position tracking system (e.g. Figure 1, Element 16); wherein the processor is configured to receive from the catheter, at each location visited by the catheter, a first set of values and a second set of values (e.g. Paragraph [0010], [0034] and [0072]), wherein the first set of values comprises position coordinates from the magnetic position tracking system (e.g. Figure 1, Element 16 and Paragraph [0034]), and the second set of values comprises one or more electrical values (e.g. Figure 1, Element 12 and Paragraph [0034]), and wherein the processor is adapted to perform time-division multiplexing, wherein the processor is adapted to receive at different time-intervals different respective digitized input signals as set forth in Paragraph [0047] to provide improved versatility with  including determination of positioning while having the advantages of minimizing the drawbacks of an 

Referring to Claims 2 and 8, Garner et al in view of Erickson et al and Olson et al teaches the electronic device according to claim 1 and the method according to claim 7, wherein the switching array is configured to receive the multiple input signals via multiple respective electrical leads, wherein each of the electrical leads contributes a respective parasitic capacitance when connected to the MUX, and wherein, by disconnecting the input signals other than the selected signal, the logic circuitry is configured to reduce a total parasitic capacitance 

Referring to Claims 6 and 11, Garner et al in view of Erickson et al and Olson et al teaches the electronic device according to claim 1 and the method according to claim 7, wherein the logic circuitry is configured to control which of the multiple input signals the MUX selects at a given time (e.g. Figure 3, Element 150 and Erickson et al Figures 4 and 5 and Paragraphs [0029] and [0032] discloses MUX 204 is controlled by the controller 201).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792